Citation Nr: 1744831	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral vascular disease, secondary to service-connected hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from January 1974 to November 1995.

This appeal arises before the Board of Veterans' Appeals (Board) from an April 2013 rating decision in which the Department of Veteran Affairs (VA) Houston, Texas, Regional Office (RO) denied entitlement to service connection for left and right lower extremity peripheral vascular disease, secondary to service-connected hypertensive heart disease.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's bilateral lower extremity peripheral vascular disease resulted from or was aggravated by the Veteran's service-connected hypertensive heart disease.


CONCLUSION OF LAW

The criteria for service connection for a bilateral lower extremity peripheral vascular disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439.

The Veteran contends that his bilateral lower extremity peripheral vascular disease is the result of or aggravated by his service-connected hypertensive heart disease.  

Turning to the record of evidence, in a June 2012 private admitting hospital record, the examiner reported a diagnosis of severe peripheral vascular disease.  The Veteran's record shows ongoing treatment for this disability.  Therefore, the element of a current diagnosis has been established.

In February 2013, the Veteran was granted service connection for hypertensive heart disease as secondary to the service-connected disability of hypertension.  As such, this analysis will proceed to the question of a nexus between the Veteran's lower extremity peripheral vascular disease and his service-connected hypertensive heart disease or hypertension.

In an April 2013 VA examination, the examiner stated that the Veteran's bilateral lower extremity peripheral vascular disease is less likely as not caused by or the result of hypertension and or hypertensive heart disease.  The examiner explained that the Veteran has a smoking history and uncontrolled diabetes.  The examiner stated that these are known risk factors for peripheral vascular disease.

In a May 2013 private medical opinion, the Veteran's former primary physician stated that the Veteran had been seen for a variety of medical problems, including hypertension, hyperlipidemia, and diabetes mellitus, type II.  The physician went on to state that the Veteran was recently diagnosed with peripheral artery disease (PAD).  The physician further explained that the Veteran worked in a situation where he primarily stood for long periods of time.  The physician stated that this would increase pooling of blood in the legs, and combined with already diagnosed hypertension, was not only a continuing risk to peripheral blood vessel health, but was a known risk factor for PAD.  The physician noted that the National Institute of Health lists four factors of PAD: smoking, high amounts of certain fats and cholesterol in the blood, high blood pressure and high amounts of sugar in the blood due to insulin resistance or diabetes.  The physician concluded that the Veteran's hypertension was a major factor in his legs worsening and symptomatic PAD.

In November 2013, VA obtained an independent medical opinion.  The examiner stated that without resorting to mere speculation, he was unable to opine as to the exact cause of the Veteran's peripheral vascular disease (PVD)/Peripheral Arterial Disease (PAD), and to whether or not his service-connected hypertension has aggravated his PVD/PAD.  The examiner explained that this was because a number of risk factors contributed to the development of PVD/PAD and the Veteran had many of them - hypertension, smoking (until a year ago), hyperlipidemia, diabetes mellitus type II, and renal insufficiency.  The examiner further noted that no examination or study would alter this reality.  Citing medical literature, the examiner went on to explain that PVD is the broad term for several vessel occlusive diseases, one of which is peripheral artery disease (PAD).  The examiner stated that with regard to the cause of PAD, according to the medical literature, as a disease most commonly diagnosed when a patient experiences intermittent claudication, PAD is a peripheral sequela of atherosclerosis in the body which can affect other systems as well and can result in coronary artery disease, stroke, and renal disease.  The examiner also noted that other diseases and risk factors that place patients at risk for PAD include diabetes, hypertension, tobacco use, and hyperlipidemia.  Citing the Veteran's medical record, the examiner noted several contributing factors to PAD/PVD.  The examiner determined that he was unable to find evidence to support identifying the Veteran's hypertension as the primary cause of the Veteran's PAD.  The examiner concluded that the etiology of the Veteran's PAD was multifactorial, with smoking and diabetes mellitus weighted more heavily than hyperlipidemia, hypertension and renal insufficiency in the literature, and with the Veteran having all of these risk factors.  The examiner went on to state that this also made it impossible to separate out the contribution of the Veteran's hypertension to the worsening of his PAD, in particular to identify the degree to which his PAD had been permanently worsened beyond normal progression.

In a December 2013 private medical opinion, the Veteran's former primary physician stated that there are multiple risk factors for the onset of peripheral vascular disease, including smoking, hypertension, and diabetes (others as well).  The physician cited to medical literature which identified several risk factors of peripheral vascular disease.  The physician explained that since the Veteran's diabetes was only first treated in early 2012, this seemed less likely as a causative agent.  The examiner noted that this left the diagnoses of complex hypertension and a history of smoking.  The physician went on to state that when the Veteran first became his patient in 1999, he was already on the blood pressure medications, and was using Viagra and yohimbine for erectile dysfunction, sometimes the earliest indication of vascular disease.  The physician stated that it seemed impossible that anyone could conclusively say whether the smoking history or the long-standing hypertension was the primary causative agent, reporting that they were likely comorbidities.  As such, the physician concluded that since hypertension had an existing, service-connected rating, it seemed that the resulting peripheral vascular disease resulting in vascular stenting in both lower extremities had at least some service connection relation.  

In a February 2015 Disability Benefits Questionaire, the Veteran's former primary care physician remarked that atherosclerosis was a chronic disease that remained asymptomatic for decades.  The physician went on to state that these complications of advanced atherosclerosis were chronic, slowly progressive and cumulative. 

In an August 2015 private medical record, the Veteran's current primary physician reported that the Veteran had been under her care since 2013.  The physician explained that the letter was in reference to reconsideration for his service connection status.  The physician stated that the Veteran had been diagnosed with peripheral vascular disease and underwent procedures to treat his condition.  The physician stated that one of the main risk factors for PVD was smoking, which the Veteran had discontinued.  The physician also noted that the Veteran had other risk factors such as diabetes and hypertension.  The physician stated that even though it was difficult to pinpoint which risk factor had been the main contributor to the Veteran's vascular disease, his hypertension had been ongoing and difficult to manage.  

In a November 2016 VA medical addendum opinion, an examiner stated that it was less likely than not that the Veteran's bilateral peripheral arterial disease had been permanently worsened or aggravated beyond its normal progression by the Veteran's service-connected hypertension and/or hypertensive heart disease or CAD.  The examiner stated that there was no objective evidence of permanent worsening of the Veteran's PAD over time.  The examiner explained that review of objective records showed the Veteran's symptoms had not worsened since the most recent surgical intervention.  The examiner went on to report that records indicated the Veteran had co-morbid conditions which might cause some of the reported bilateral lower extremity symptoms and affect his ability to ambulate, noting that these included diabetic neuropathy, bilateral knee pain, varicose veins and peripheral nerve damage caused by left fem-pop surgery.

Citing to the Veteran's medical record, the examiner noted that the Veteran's former private primary care physician submitted two statements and disability benefits questionnaire, as well as literature, to support the Veteran's claim that his service-connected hypertension played a role in his peripheral vascular disease.  The examiner reported that the May 2013 private medical opinion noted hypertension, hyperlipidemia, diabetes mellitus and tobacco use were the Veteran's most significant risk factors for PAD.  The examiner went on to note that references submitted by the Veteran's primary care physician noted risk factors for PAD included smoking, hypertension, hypercholesterolemia, and diabetes mellitus.  The examiner further noted that one reference indicated the risk of PAD was three-fold higher in active smokers than in former smokers, and that elevated risk remained even 20 years after tobacco cessation.  The examiner reported that the authors of that reference also noted that hypertension severity, as judged by the number of medications required to control blood pressure, was associated with PAD risk.  The examiner stated that the 2004 article cited by the Veteran's former primary care physician reported hypertension as a risk factor for PAD, but did not address other risk factors or focus on the etiology of PAD or worsening of condition.  The examiner went on to state that in the February 2015 Disability Benefits Questionnaire (DBQ) completed by the Veteran's former primary care physician, the physician noted the Veteran was diagnosed with hypertension in 1995, "heart disease" in January 2011, and PAD in June 2012.  The examiner explained that additional pertinent diagnoses listed included by the former primary care physician were peripheral nerve disease (9/25/12), hyperlipidemia (9/14/04) and numbness left foot after surgery (8/27/12).  The former primary care physician noted that the Veteran had varicose veins (palpable and visible) which caused aching and fatigue, with symptoms relieved with elevation.  The examiner went on to state that the former primary care physician noted that the Veteran also had stasis pigmentation, intermittent ulceration and persistent edema, with constant pain at rest.  The examiner stated that the physical examination findings and multiple vascular diagnoses documented in this report were not congruent with clinical findings and/or diagnoses reported by VA providers or documented in limited clinical primary care physician records through 2014.  

The examiner noted that earlier in the report, the former primary care physician also submitted additional references which noted atherosclerosis occurred to multiple arterial sites in peripheral circulation over decades, that hypertension was associated with PAD, and that atherosclerosis could occur in coronary arteries and peripheral arterial circulation.  The examiner also noted that an additional PAD fact sheet, submitted 10/23/12, reported PAD risk factors as smoking, hypertension, atherosclerosis, diabetes mellitus, hyperlipidemia and age over 60 years old.  The examiner stated that black race/ethnicity was also noted as increasing risk of PAD.  The examiner reported that physical activity and control of blood pressure, cholesterol levels and blood sugars were noted to decrease risk of PAD.  The examiner noted a medical reference that stated that tobacco use "increases the risk of PAD by two to six times and it worsens the symptoms of PAD."  The examiner reported that none of the references from the former primary care physician stated that hypertension was more significant as a PAD risk factor than diabetes or tobacco use.  The examiner reported that at least one of the former primary care physician references noted that tobacco use elevated PAD risk, even after cessation.

The examiner stated that credible, peer-reviewed medical literature identified the same major risk factors as the former primary care physician references.  The examiner explained that the Veteran had all of the major PAD risk factors.  Citing medical literature, the examiner further noted that "classification of lower extremity PAD, by grading symptoms and the anatomic lesions responsible for these symptoms, provides an objective measure by which to follow patients clinically." Citing another medical resource, the examiner noted that clinical manifestations of PAD "can develop or progress rapidly and unpredictably in those with PAD who continue to smoke, or those with concomitant diabetes or renal insufficiency."  The examiner determined that review of this Veteran's symptoms and physical examination findings and ABIS suggested that the Veteran's PAD had been relatively stable since diagnosis.

The examiner went on to state that the vascular diagnoses and physical examination findings reported by the former primary care physician on DBQ were not supported by clinical records reviewed by this examiner.  The examiner also determined that the Veteran had given discrepant smoking histories over time.  The examiner stated that based upon the wide variability in history reported by the Veteran, he may not be a reliable historian.  The examiner stated that the former primary care physician's first letter did not include a rationale or supporting references in support of his assertion that hypertension was a "major factor" in the Veteran's PAD.  The examiner went on to state that the former primary care physician's second letter noted that the Veteran had both hypertension and erectile dysfunction in 1999, when he first saw the Veteran, and stated erectile dysfunction is "sometimes the earliest indication of vascular disease," but also acknowledged it was "impossible" to say conclusively whether hypertension or smoking caused the PVD.  The examiner stated that in her opinion, this did not meet the criteria of at least a 50 percent certainty that hypertension and PAD are related.  The examiner stated that based upon the former primary care physician's reports of diagnoses and findings not supported by other primary care physicians or VA providers (varicosities, traumatic AV fistula, erythromyalgia), this examiner gave less weight to the DBQ completed by the former primary care physician, and more weight to prior C&P examination and clinical notes.  The examiner went on to state that multiple medical references, from the Veteran and his former primary care physician, an independent examiner in 2013, and from literature research by this examiner, suggested that risk factors of tobacco use and diabetes were the most significant in determining the progression of PAD.  The examiner determined that if the Veteran were to develop worsening of his PAD in the future, his prior tobacco use and diabetes should be considered as likely causes. 

At an April 2017 Board hearing, the Veteran stated that his condition started with hypertension in service, in 1995.  The Veteran went on to state that since that time, he had been on high blood pressure medicine, and his condition has continued to get worse.  The Veteran reported that in 2012, he had a femoral popliteal surgery on his left leg.  The Veteran further reported that since the surgery, he's also had stents in his right leg and he also had a heart attack due to the hypertension in November.  The Veteran reported that the condition has gotten worse over the years and the doctor said that the hypertension over the years is what caused it to progress.

The Veteran's spouse also testified at the April 2017 Board hearing, stating that when she and the Veteran talked to the different doctors, they would say that the high blood pressure led to the CAD, the PAD, and all the blockages that the Veteran has had.  The Veteran's spouse went on to state that the Veteran is going to continue to have the blockages.  The spouse stated that the Veteran just had one blockage unclogged back in February of the same year.  The spouse went on to state that she was worried about the blood clots in his legs that cause his feet to not get any circulation.  The spouse reported that the whole process has been debilitating on the Veteran.  The spouse stated that the Veteran can no longer do many activities, such as mow the lawn.

In a May 2017 private medical opinion, the Veteran's current primary care physician stated that the Veteran had a diagnosis of coronary artery disease and peripheral vascular disease as well as other medical conditions.  The physician noted that the Veteran had a history of smoking which had contributed to his medical conditions; however there were other risk factors such as hypertension that could also be a factor for worsening PVD.  The physician noted that the Veteran had stopped smoking since 2013 and despite this, his PVD had continued to progress.  The physician stated that most recently in March 2017, the Veteran underwent a revascularization for occluded fem-pop bypass graft in left leg.  The physician went on to state that the Veteran's hypertension had been difficult to control despite treatment, and he had medical conditions that contributed to worsening of PVD.  The physician determined that some reconsideration was warranted as to hypertension being a high probable cause of progressive PVD.

After reviewing the evidence, the Board finds the evidence is in relative equipoise as to whether the Veteran's service-connected hypertensive heart disease and hypertension resulted in his bilateral lower extremity peripheral vascular disease.  Accordingly, the Board finds that the Veteran should be given the benefit of the doubt.  Both of the Veteran's primary care physicians have presented positive medical nexus opinions.  Moreover, the Veteran's former primary care physician's December 2013 reasons and bases for his medical opinion were bolstered by medical literature, the Veteran's record, medical expertise and history treating the Veteran.  Likewise, the May 2017 private primary care physician opinion confirmed that the Veteran's had multiple risk factors, but his service-connected hypertensive heart disease could be a factor in the worsening of the Veteran's PVD, as shown by his most recent surgery.

The Board notes that VA obtained several medical opinions which varied from inconclusive to less likely than not determinations of relationship between the Veteran's claimed disability and his service-connected disability.  While the November 2016 VA opinion discussed the several other likely causes of the Veteran's peripheral vascular disease, the medical literature that the VA examiner presented gave the same risk factors as that of the former primary care physician's medical literature presented in the December 2013 opinion.  The April 2013 VA examiner, November 2013 independent examiner, and November 2016 VA examiner did not state that the Veteran's service-connected hypertensive heart disease could not result in the Veteran's bilateral lower extremity peripheral vascular disease; rather, the opinions rested on the fact that Veteran had more than one of the risk factors that could also contribute to his bilateral lower extremity peripheral vascular disease.  The November 2013 independent medical opinion determined that this made the ability to determine primary cause inconclusive while the April 2013 and November 2016 VA opinions relied heavily on these factors to determine that there was less than likely relation to a service-connected disability.  

On balance, the Board notes that the medical opinions that were obtained or submitted were rendered by appropriate medical professionals or specialists with clinical expertise in the areas required in this case.  Additionally, the opinions were all supported by detailed and medically plausible rationale.  Further, the examiners and physicians each addressed points made in the opposing opinions when appropriate.  For these reasons, the Board cannot find the inconclusive November 2013 independent medical opinion and the negative November 2016 VA medical opinion to be more probative than that of the positive December 2013 and May 2017 private primary care physician opinions.  Likewise, the Board cannot find the December 2013 and May 2017 private primary care physician opinions to be more probative than that of the inconclusive November 2013 independent medical opinion and the negative November 2016 VA medical opinion.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the overall record is in relative equipoise as to whether the Veteran's bilateral lower extremity peripheral vascular disease was caused or aggravated by his service-connected hypertensive heart disease or hypertension.

Accordingly, the Board is satisfied that the criteria for entitlement to service connection for bilateral lower extremity peripheral vascular disease, as secondary to service-connected hypertensive heart disease and hypertension, have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Service connection for bilateral lower extremity peripheral vascular disease, secondary to service-connected hypertensive heart disease and hypertension, is granted.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


